  Case 3:19-cr-01500-JAH Document 24 Filed 05/12/20 PageID.73 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                       Case No. 19cr1500-JAH
11
                                    Plaintiff,       ORDER OF CRIMINAL
12                                                   FORFEITURE
     v.
13
     MAVERICK COMPONENTS,
14
                                    Defendant.
15
16
           WHEREAS, in the Information in the above-captioned case, the United States
17
     sought forfeiture of all right, title and interest in proceeds Defendant MAVERICK
18
     COMPONENTS (“Defendant”) obtained from its criminal activities, pursuant to
19
20 Title 18, United States Code, Section 981(a)(l)(C) and Title 28, United States Code,
21 Section 246l(c), as charged in the Information; and
22         WHEREAS, on or about April 26, 2019, Defendant pled guilty before U.S.

23 Magistrate Judge Mitchell D. Dembin to the one-Count Information, which plea
24 included consent to the forfeiture allegations of the Information, and an agreement to
25 forfeit to the United States the amount of $41,402 as proceeds Defendant received
26 from the offense, which forfeiture shall be included and incorporated as part of the
27 judgment in this case; and
28      WHEREAS, on May 11, 2020, this Court accepted the guilty plea of
     Defendant; and
                                                 1
  Case 3:19-cr-01500-JAH Document 24 Filed 05/12/20 PageID.74 Page 2 of 3




           WHEREAS, by virtue of the admissions of the Defendant set out in the plea
 1
     agreement and guilty plea, the Court determined that $41,402.00 (U.S. dollars)
 2
     represents the proceeds that the Defendant obtained directly as a result of the offense
 3
     to which Defendant pled guilty, wire fraud, in violation of 18 U.S.C. § 1343, as
 4
 5 charged in the Information; and
 6       WHEREAS, by virtue of said guilty plea and the Court’s findings, the

 7 United States is now entitled to an Order of Forfeiture in its favor against the
 8 Defendant for the proceeds received by the Defendant in the amount of $41,402,
 9 pursuant to 18 U.S.C. § 981(a)(l)(C), 28 U.S.C. § 246l(c), and Rule 32.2(b) of the
10 Federal Rules of Criminal Procedure; and
11         WHEREAS, by virtue of the facts set forth in the plea agreement and forfeiture

12 addendum, the United States has established the requisite nexus between the $41,402
13 forfeiture and the offense; and
14         WHEREAS, the Defendant has agreed that the provisions for the substitution

15 of assets as provided in 21 U.S.C. § 853(p) exist and has agreed the United States
16 may take actions to collect the forfeiture; and
17         WHEREAS, the United States, having submitted the Order herein to the

18 Defendant through its attorney of record, to review, and no objections having been
19 received;
20         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

21         1.     Defendant    MAVERICK         COMPONENTS         shall   forfeit   to   the

22 United States the sum of $41,402 pursuant to 18 U.S.C. § 981(a)(l)(C) and 28 U.S.C.
23 § 246l(c) in the form of a forfeiture amount for the proceeds Defendant received from
24 its offense of conviction, which forfeiture is in favor of the United States against
25 Defendant MAVERICK COMPONENTS, with interest to accrue thereon in
26 accordance with 18 U.S.C. § 3612(f) and 28 U.S.C. § 1961; and
27       2.    Defendant’s forfeiture shall be credited with any collection of or
28 payments made by co-defendant Robert Monroe on his $41,402 forfeiture order; and
  Case 3:19-cr-01500-JAH Document 24 Filed 05/12/20 PageID.75 Page 3 of 3




           3.     This Court shall retain jurisdiction in the case for the purpose of
 1
     enforcing the order of forfeiture and collecting and enforcing the forfeiture; and
 2
           4.     Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final
 3
     as to the Defendant at the time of sentencing and is part of the sentence and included
 4
 5 in the judgment; and
 6        5.   Pursuant to Rule 32.2(b)(3) the United States may, at any time, conduct

 7 discovery to identify, locate, or dispose of directly forfeitable assets and substitute
 8 assets against which this Order of Forfeiture may be enforced; and
 9         6.     The United States may, at any time, move pursuant to Rule 32.2(e) to

10 amend this Order of Forfeiture to substitute property having a value not to exceed
11 $41,402 to satisfy the forfeiture in whole or in part; and
12         7.     The United States may take any and all actions available to it to collect

13 and enforce the forfeiture.
14       IT IS SO ORDERED.

15
16
17 DATED: May 12, 2020
18                                          ____________________________________
19                                          Hon. John A. Houston
                                            United States District Judge
20
21
22
23
24
25
26
27
28
